        Case 4:20-cv-05031-SAB    ECF No. 90   filed 12/22/20   PageID.3813 Page 1 of 2



 1                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
 2                                                                  EASTERN DISTRICT OF WASHINGTON



 3                                                                   Dec 22, 2020
 4                                                                       SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF WASHINGTON
 7
 8 ROSE CALLAWAY and TIM                            No. 4:20-CV-05031-SAB
 9 CALLAWAY,
10          Plaintiffs,
11          v.                                      ORDER CLOSING FILE
12 AMERICAN MEDICAL SYSTEMS,
13 INC.,
14          Defendant.
15          Before the Court is the parties’ Stipulated Motion to Dismiss with Prejudice,
16 ECF No. 89. The motion was heard without oral argument. Plaintiff is represented
17 by Jason Murphy, Joan D. Toomey, Marc K. Erickson, and Thomas P. Cartmell.
18 Defendant is represented by Anne Talcott, Allison K. Krashan, Barbara R. Binis,
19 Stephen J. McConnell, Whitney L. Mayer, and Ryan K. Blake.
20          Previously, the parties notified the Court that they had reached a settlement.
21 The parties now ask to dismiss the action because they have entered into a
22 settlement agreement.
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER CLOSING FILE * 1
     Case 4:20-cv-05031-SAB    ECF No. 90    filed 12/22/20   PageID.3814 Page 2 of 2



 1       Accordingly, IT IS HEREBY ORDERED:
 2       1. The parties’ Stipulated Motion to Dismiss With Prejudice, ECF No. 89,
 3 is GRANTED.
 4       2. The above-captioned matter is DISMISSED, with prejudice, with each
 5 party to bear their own fees and costs.
 6       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 7 forward copies to counsel, and close the file.
 8       DATED this 22nd day of December 2020.
 9
10
11
12
13                                      Stanley A. Bastian
14                                   United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CLOSING FILE * 2
